Citation Nr: 0202061	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 
percent, for lumbar paravertebral myositis.

2.  Entitlement to a compensable rating for a left little toe 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1997 to April 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the Boston, Massachusetts RO, which denied an increased 
rating for a back disability and a compensable rating for a 
left little toe disability.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to an increased 
rating for a back disability and a compensable rating for a 
left little toe disability were denied by rating action in 
August 2000; the veteran was notified of this denial by 
letter dated in September 2000.

2.  A Notice of Disagreement challenging the RO's decision 
was received in October 2000.

3.  In December 2000, the RO issued a Statement of the Case 
(SOC) to the veteran.

4.  The veteran did not file a substantive appeal as to the 
issues of entitlement to an increased rating for a back 
disability and a compensable rating for a left little toe 
disability.


CONCLUSION OF LAW

The veteran did not file a substantive appeal as to the 
issues of entitlement to an increased rating for a back 
disability and a compensable rating for a left little toe 
disability, and therefore, these issues are not on appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.300, 20.301, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  The notice of disagreement must be filed 
with the VA office from which the claimant received notice of 
the determination being appealed within one year from the 
date that the agency mailed notice of the determination to 
the claimant.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.301, 20.302.  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the RO.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the RO mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  In pertinent part, the substantive appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed.  38 C.F.R. § 20.300.  Additionally, an extension 
for filing a substantive appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. § 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "[s]he is statutorily barred 
from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

In the present case, the veteran filed a Notice of 
Disagreement in October 2000 and the RO issued a Statement of 
the Case in December 2000, which informed the veteran that in 
order to continue the appeal, a substantive appeal must be 
filed.  After careful review of the claims file, the Board 
notes that the veteran did not file a VA Form 9, nor there is 
any correspondence to the RO identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  Likewise, there is no indication in 
the claims file that the veteran requested an extensive of 
time to file a timely substantive appeal.  Therefore, the 
Board concludes that there is no pending appeal before the 
Board and the issues of entitlement for an increased rating 
for a back disability and a compensable rating for a left toe 
disability are dismissed.


ORDER

The veteran's claims for entitlement to an increased rating 
for a back disability and a compensable rating for a left toe 
disability are dismissed as no substantive appeal has been 
filed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

